Exhibit 10.1
SETTLEMENT AGREEMENT AND MUTUAL RELEASES
     This Settlement Agreement and Mutual Releases (the “Agreement”) is made and
entered into as of August 18, 2009 (the “Effective Date”), by and between
Medicis Pharmaceutical Corporation, a Delaware corporation with offices located
at 7720 North Dobson Road, Scottsdale, Arizona 85256, U.S.A. on behalf of itself
and its Affiliates (collectively, “Medicis”), and Sandoz Inc., a Colorado
corporation with offices located at 506 Carnegie Center, Princeton, NJ 08540 on
behalf of itself and its Affiliates (collectively, “Sandoz”).
RECITALS
     WHEREAS, Medicis has asserted various claims and causes of action against
Sandoz in an action captioned Medics Pharmaceutical Corp. v. Mylan Inc. et al.,
Case No. 09-CV-33-JJF (the “Litigation”), which is pending in the United States
District Court, District of Delaware (the “Court”);
     WHEREAS, the Parties mutually desire to enter into a patent license and
business partnership agreement for the purpose of selling products (“License and
APA Agreement”),
     WHEREAS, the Parties have agreed in principle to the terms of said License
and APA Agreement, but have yet to finalize a written agreement reflecting said
terms,
     WHEREAS, to avoid the expense of further litigation the Parties desire to
settle the Litigation on the terms set forth herein.
     NOW, THEREFORE, in consideration of the foregoing, of the mutual covenants
and promises set forth herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties,
intending to be legally bound, agree as follows:
     1. License and APA Agreement. After the Effective Date, the parties shall
negotiate in good faith to reach a definitive License and APA Agreement
reflecting the two term sheets, which are attached hereto as Exhibits A and B.
     2. Dismissal of Claims and Permanent Injunction. No later than August 19,
2009, Medicis shall file with the Court an unopposed motion for entry of Consent
Judgment and Permanent Injunction, attached hereto as Exhibit C, asking the
Court to dismiss the Litigation with prejudice and enter a Permanent Injunction
against Sandoz’s manufacture, use, offer to sell, sale, importation, or
distribution of any current products, or future products having the same
strength and dosage form of the current Solodyn® products, that are the subject
of Sandoz’s Abbreviated New Drug Application No. 90-422 (“ANDA”) that is not
pursuant to a license granted by Medicis, and from inducing others to infringe
U.S. Patent No. 5,908,838 (“‘838 Patent”) by inducing others to manufacture,
use, offer to sell, sale, import, or distribute any current products, or future
products having the same strength and dosage form of the current Solodyn®
products, that are the subject of Sandoz’s ANDA that is not pursuant to a
license granted by Medicis, said permanent injunction to be in effect until
expiration of the ‘838 Patent.

 



--------------------------------------------------------------------------------



 



     3. Confidentiality. The Parties agree that, except as otherwise may be
required by applicable laws, regulations, rules or orders, no information
concerning this Agreement shall be made public by either Party without the prior
written consent of the other.
     4. Due Authorization. The Parties represent and warrant that the
individuals signing this Agreement on their behalf are duly authorized and fully
competent to do so.
     5. Assignment, Predecessors, Successors and Assigns. This Agreement shall
be binding upon and shall inure to the benefit of the Parties and their
respective permitted successors and assigns.
     6. Construction. The Parties hereby mutually acknowledge and represent that
they have been fully advised by their respective legal counsel of their rights
and responsibilities under this Agreement, that they have read, know and
understand completely the contents of this Agreement, and that they have
voluntarily executed the same. The Parties further mutually acknowledge that
they have had input into the drafting of this Agreement and that, accordingly,
in any construction to be made of the Agreement, it shall not be construed for
or against any party, but rather shall be given a fair and reasonable
interpretation, based on the plain language of the Agreement and the expressed
intent of the Parties.
     7. Entire Agreement. The Parties acknowledge that, subject to additional
terms and conditions that are customary and have yet to be drafted and
negotiated and included in the License and APA Agreement, this Agreement sets
forth the entire agreement and understanding of the Parties and supersedes all
prior written or oral agreements or understandings with respect to the subject
matter hereof. No modification of any of the terms of this Agreement, or any
amendments thereto, shall be deemed to be valid unless in writing and signed by
an authorized agent or representative of both parties hereto. No course of
dealing or usage of trade shall be used to modify the terms and conditions
herein. This Agreement shall be binding on each of Medicis and Sandoz and their
respective permitted successors and assigns. Medicis acknowledges that the
License and APA Agreement is subject to the final approval of Sandoz’s Board.
     8. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. The Parties agree that
telecopied or PDF copies of signatures will be sufficient, with original
signature pages to be supplied and exchanged at a later date.
     9. Governing Law. In any action brought regarding the validity,
construction and enforcement of this Agreement, it shall be governed in all
respects by the laws of the State of New York, without regard to the principles
of conflicts of laws. The federal and state courts in the State of New York
shall have jurisdiction over the parties hereto in all matters arising hereunder
and the parties hereto agree that the venue with respect to such matters will be
a state or federal court in the State of New York.

2



--------------------------------------------------------------------------------



 



     10. Waiver of Claims and Defenses. The Parties agree that this Agreement
shall not be subject to any claim of fraud, duress, deceit, mistake of law or
mistake of fact, and that it expresses the full and complete settlement of the
Parties.
IN WITNESS WHEREOF, the Parties have fully executed and delivered this
Settlement Agreement as of the day and year first written above.

         

MEDICIS PHARMACEUTICAL CORP.
      By:   /s/ Jason Hanson         Name:   Jason Hanson        Title:  
Executive Vice President, General Counsel and Corporate Secretary        SANDOZ
INC.
      By:   /s/ Stephen Auten         Name:   Stephen Auten        Title:   Vice
President, Legal — Intellectual Property       

3